Title: From Abigail Smith Adams to John Quincy Adams, 28 June 1809
From: Adams, Abigail Smith
To: Adams, John Quincy



Dear Son
Quincy June 28th 1809

Coll. Bradford came out to day with a card of invitation from the Govenour, and an other from the Govr and Senate requesting your Father to celebrate the fourth of july with them, he has accepted the invitation. if you receive an invitation, both your Father and I advise you to accept it. if you do not, I shall depend upon the pleasure of seeing you at Quincy with Mrs Adams Kitty & the children—
your affectionate / Mother 
A Adams—
We wish you to dine with us on Saturday